DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 03/29/2019 for application number 16/370050. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/07/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-4 and 7-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Washburn et al., [US Pub. No.: 2017/0265879 A1].
Re. Claim 1, Washburn discloses
An integrated hysteroscopy device with biopsy capabilities [endoscope configured to perform biopsy |Fig.1, el 4, 0087]comprising: an elongate body comprising a proximal end and a distal end [an elongate body, extending along a longitudinal axis between a proximal end affixed to the handle, and a distal end|Fig,1 el 4|0010], wherein the elongate body comprises one or more lumens, the one or more lumens comprising an evacuation lumen with a distal end and a proximal end, the evacuation lumen extending along at least part of the length of the elongate body [a lumen extending along at least part of the length of the elongate tubular body, the lumen configured to provide aspiration and/or irrigation for the removal of clots through the lumen|0008], wherein the elongate body comprises a distal opening in fluid communication with the evacuation lumen at or near the distal end of the elongate body [The elongate body includes one or more lumens, including an evacuation lumen extending along at least part of the length of the elongate body |0021] and the elongate body has one or more side openings configured to increase the flow rate into and out of the device [irrigation aperture 1857 wherein Irrigation fluid may be forced under pressure through the irrigation aperture 1857 |Fig.26D el 1857, 0215]; 
a first hypotube and a second hypotube, wherein the first hypotube and the second hypotube are housed within the evacuation lumen of the elongate body [First Hyptotube 1856, second hypotube 1855 disposed in the evacuation lumen |0215]; 
an atraumatic shielding member attached to the distal end of the elongated body [atraumatic tip may be positioned distally of the distal side of the shielding member.  |0023], a visualization sensor located in the elongate body, wherein the visualization sensor is housed within the first hypotube [The visualization element is located within the outer tubular body and has a distal end positioned at or near the distal end of the outer sheath for transmitting images received from inside the body of the patient.|0024]; 
and a biopsy tool housed within the second hypotube [The inner hypotube 306 (e.g., visualization device comprising optical elements) may be removed from the introducer once the target is reached. In some embodiments, the distal end 302 may be removably attached to a clot evacuation device|0174].

Re. Claim 2, Washburn discloses:
wherein the evacuation lumen is connected to a negative pressure source at the proximal end of the device [The user may alter the air pressure within the air lumen to either inflate or deflate the balloon 1960.|0226], wherein the evacuation lumen is configured to use an interstitial space region within the evacuation tube as a conduit for fluid flow [the evacuation hypotubes and/or evacuation lumens of the clot evacuation devices disclosed herein may be used as working channels for additional instruments |0239].

Re. Claim 3, Washburn discloses:
wherein the first hypotube and the second hypotube are configured to extend or retract distally [the evacuation hypotube is configured to be proximally retractable and/or distally extendable |Claim 25].

Re. Claim 4, Washburn discloses:
wherein the biopsy tool is selected from the group consisting of a wire tool, a scraping tip, a flexible scraping tools, a file, a rasp, a shaving tool, a linear articulating blade, a guillotine articulating blade, and forceps [the user may insert a separate surgical device, such as the clot evacuation devices disclosed elsewhere herein (or alternatively multiple devices, such as suction, irrigation, an endoscope, cutting tools, etc.) through the outer sheath 1601 such that it may be positioned at the distal end of the outer sheath 1601 to operate on the blood clot or other bodily tissue |0087, 0192].

Re. Claim 7, Washburn discloses:
wherein the shielding member tip comprises a first portal [The shielding member at least partially closes off the distal end of the outer tubular body thereby creating a portal|0026].

Re. Claim 8, Washburn discloses:
wherein the shielding member tip comprises a second portal [The shielding member at least partially closes off the distal end of the outer tubular body thereby creating a portal |0026].

9, Washburn discloses:
wherein the first portal and the second portal are offset [portals are  offset|Fig.25A el 1742, 1762].

Re. Claim 10, Washburn discloses:
wherein the device comprises a cable that connects to a display [Fig.1 el 19 display screen |0071], wherein the cable is configured to provide electrical communication between the visualization sensor and the display [a cable 8 that provides electrical communication between the controller 6 |0070].

Re. Claim 11, Washburn discloses:
wherein the proximal end of the elongate body is connected to a handpiece [fig.1 el 4 handpiece], the elongate body extending into the handpiece [Fig.1 el elongate body connected to handpiece].

Re. Claim 12, Washburn discloses:
wherein the evacuation lumen further comprises a third hypotube comprising an illumination element [Fig.24c three hypotube can comprise illumination element].

Re. Claim 13, Washburn discloses:
wherein the visualization sensor is configured to extend or retract distally [The distal end of the visualization element 1728 may extend into the atraumatic tip 1740 |0206].

Re. Claim 14, Washburn discloses:
wherein the evacuation lumen further comprises an irrigation lumen [the distal end 1108 will be open-ended to provide visualization, illumination, irrigation, and/or aspiration through the open end| 0079], wherein the irrigation lumen is configured to open the cervix and distend the uterine cavity [The distal end 1108 may be blunted to prevent tissue damage. The elongated body 1102 may be used to traverse through tissues of the brain to reach a target of interest, such as a clot |0079].

Re. Claim 15, Washburn discloses:
further comprising a swivel connecting the shielding member to the distal end of the elongated body, the swivel configured to allow the shielding member to rotate axially[].

Re. Claim 16, Washburn discloses:
wherein the shielding member is detachable from the distal end of the elongated body [The shielding member is configured to removably attach to the distal end of the elongate body of the endoscope |0029].

Re. Claim 17, Washburn discloses:
wherein the shielding member is opaque [The shielding member is at least partially transparent or an opaque polymeric material |0029, 0160].

Re. Claim 18, Washburn discloses:
wherein the shielding member is transparent [The shielding member is at least partially transparent and has a proximal side and a distal side |0029].

Re. Claim 19, This claim is interpreted a rejected for the same reasons set forth in claim 1.

Re. Claim 20, Washburn discloses:
wherein the biopsy tool is inserted into a first hypotube in the evacuation lumen [the distal end 3001 may be removably attached to a clot evacuation device, in which case the clot evacuation device can be inserted with the distal end 3001 attached to place an outer cannula |0168].

Re. Claim 21, Washburn discloses:
wherein the visualization sensor is delivered into a second hypotube [FIG. 3B, the inner hypotube 1128 comprising the visualization elements (such as the visualization sensor and lens) may be vibrated to break up and remove clots that may be lodged in the lumen 1138.|0106].
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 5-6 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn in view of Goldsmith [US Pub. No.: 2017/197028 A1].
Re. Claim 5, Washburn does not distinctly disclose:
wherein the biopsy tool comprises a forceps.
However in the same field of endeavor Goldsmith discloses:
wherein the biopsy tool comprises a forceps [FIG. 5, for cutting into and extracting tough (sclerotic, indurated, fibrosed) tissue, fine wire or crosshair cutter 22 is positioned to span the lumen slightly short of the distal trepan edge 21|0317].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Washburn with Goldsmith to have a connector suitable for securely infixing a catheter, electrode, hollow needle, probe, or other styliform device with its tip stabilized within a nontubular anatomical structure.

Re. Claim 6, Washburn does not distinctly disclose:
wherein the biopsy tool comprises a shaving tool.
However in the same field of endeavor Goldsmith discloses:
wherein the biopsy tool comprises a shaving tool [biopsy tool comprises wire or crosshair wires 22 progressively shaving or grating more of the tissue |Fig. 5,0782].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Washburn with Goldsmith to 

Re. Claim 22, Washburn does not distinctly disclose:
wherein the biopsy tool comprises a forceps or a shaving tool.
However in the same field of endeavor Goldsmith discloses:
wherein the biopsy tool comprises a forceps or a shaving tool [Fig. 5, 0782].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Washburn with Goldsmith to have a connector suitable for securely infixing a catheter, electrode, hollow needle, probe, or other styliform device with its tip stabilized within a nontubular anatomical structure.

Re. Claim 23, Washburn does not distinctly disclose:
wherein collecting the sample of tissue is performed by a biopsy tool that is selected from the group consisting of a wire tool, a scraping tip, a flexible scraping tools, a file, a rasp, a linear articulating blade, and a guillotine articulating blade.
However in the same field of endeavor Goldsmith discloses:
wherein collecting the sample of tissue is performed by a biopsy tool that is selected from the group consisting of a wire tool, a scraping tip, a flexible scraping tools, a file, a rasp, a linear articulating blade, and a guillotine articulating blade [FIG. 5, for cutting into and extracting tough (sclerotic, indurated, fibrosed) tissue, fine wire or crosshair cutter 22 is positioned to span the lumen slightly short of the distal trepan edge 21. Fine wire or crosshair cutter 22 is usually made of the same material as the tube or barrel of the side stem, most often a stainless steel or titanium. When the operator manually rotates side-connector stem 3 in a reciprocal manner, that is, twists it from side to side in oscillatory rotation, trepan 21 is pushed and cuts more deeply into the substrate tissue 16, wire or crosshair wires 22 progressively shaving or grating more of the tissue|0782].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Washburn with Goldsmith to have a connector suitable for securely infixing a catheter, electrode, hollow needle, probe, or other styliform device with its tip stabilized within a nontubular anatomical structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488